Citation Nr: 0908815	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for psychiatric 
disability other than PTSD, to include depressive disorder 
and bipolar disorder.  

3.  Entitlement to service connection for thyroid disability, 
claimed due to exposure to Agent Orange.  

4.  Entitlement to service connection for disability 
described as mental condition/memory loss/physical medical 
condition, claimed due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The issues of entitlement to service connection for: PTSD; 
psychiatric disability other PTSD, to include depressive 
disorder and bipolar disorder; thyroid disability claimed due 
to exposure to Agent Orange; and disability described as 
mental condition/memory loss/physical medical condition, 
claimed due to exposure to Agent Orange, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in February 1993, 
the RO in Portland, Oregon, denied service connection for 
PTSD; the Veteran had failed to report for a VA PTSD 
examination, and the RO denied the claim on the basis that 
PTSD was not shown in service. 

2.  Evidence added to the record since the February 1993 
rating decision is not cumulative of evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The February 1993 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.200, 20.204, 20.302, 20.1103 (2008).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, to the extent that there may be any deficiency of 
notice or assistance relative to the matter of whether there 
is new and material evidence to reopen the previously denied 
claim of service connection for PTSD, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision regarding reopening 
the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Service connection for VA compensation purposes will be 
granted for disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
diagnosis of a mental disorder must conform to the DSM-IV and 
be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a).  

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2008).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not  previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Portland RO denied service connection for PTSD in a 
rating decision dated in February 1993.  The RO sent the 
Veteran notice of the decision and informed him of his 
appellate rights.  He did not file a notice of disagreement 
with that decision, and it became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  In its February 1993 rating 
decision, the RO noted that the Veteran had failed to report 
for a VA PTSD examination and denied the claim on the basis 
that PTSD was not shown in service.  

Evidence of record at the time of the unappealed 
February 1993 rating decision that denied service connection 
for PTSD included the Veteran's DA Form 20, Enlisted 
Qualification Record, which shows the Veteran was in Vietnam 
from May 1968 to April 1969.  His service treatment records, 
which were also of record, show that in July 1968, the 
Veteran was seen with complaints of having trouble sleeping 
too much.  The impression of the examiner was situational 
depressive reaction.  

Evidence added to the record since the February 1993 rating 
decision includes records from the Vet Center in Portland, 
Oregon, dated from November 1992 to May 1993.  The Veteran 
reported he had been a crew chief in Vietnam and said he was 
exposed to incoming enemy fire.  In response to the question 
of whether he had any exposure to casualties other than 
combat, the Veteran reported he hauled bodies.  His score on 
the Mississippi Combat Scale was 122.  The chronological 
records indicate that the Veteran was homeless and attended 
only one out of three appointments.  In the case closing 
summary, it was stated that the Veteran's problems included 
PTSD and that at closing of the record his status was 
unchanged.  The social worker who prepared the report said 
the Veteran needed continues service for PTSD.  

Also added to the record were medical records from Stafford 
Creek Corrections Center dated from January 2003 to 
July 2005.  In a record dated in October 2005, the assessment 
included rule out PTSD.  In a mental health note dated in 
June 2005, a psychologist stated the Veteran still appeared 
anxious.  The psychologist said the Veteran was a Vietnam 
veteran who was having some PTSD flashbacks.  

When considered with evidence previously of record, which 
includes the Veteran's service records confirming that he 
service in Vietnam for nearly a year, the Board finds that 
the added evidence is new and material with respect the 
service connection for PTSD as it relates to an unestablished 
fact necessary to substantiate the claim and is neither 
cumulative nor redundant of evidence already of record.  
Accepting the Vet Center records as showing that the Veteran 
has been evaluated as having PTSD related to Vietnam 
experiences and the later Stafford Creek Corrections Center 
records as indicating that the Veteran continues to have 
symptoms of PTSD, this evidence raises a reasonable 
possibility of substantiating the claim.  Because the 
evidence is both new and material, the claim may be, and is, 
reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
the appeal is allowed to that extent only.  


REMAND

In November 2006, the RO issued a supplemental statement of 
the case pertaining to the issues of service connection for 
PTSD, psychiatric disability other than PTSD to include 
depressive disorder and bipolar disorder, and thyroid 
disability, claimed due to exposure to Agent Orange.  In the 
forwarding letter, the RO told the Veteran he had 60 days 
from the date of the letter to respond.  In a letter dated in 
late November 2006, the RO told the Veteran it had certified 
his appeal to the Board.  On the same date in November 2006, 
the RO received from the Veteran a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, in 
which he provided release authorization for records from 
Stafford Creek Correction Center and from Wahkiakum County 
Jail and Sheriff.  

In April 2007, in accordance with 38 C.F.R. § 19.37, the RO 
forwarded to the Board records obtained from Stafford Creek 
Correction Center in February 2007, and those records are now 
in the claims file.  There is no indication in the record 
before the Board that records have been requested from the 
Wahkiakum County Jail and Sheriff pertaining to what the 
Veteran describes as mental and physical treatment in 1995 
and 1996.  As such records may be pertinent to the claims on 
appeal, action should be taken to attempt to obtain them.  

As noted in the decision above, new and material evidence has 
been received to reopen the claim for service connection for 
PTSD.  Prior to adjudication of the claim on its merits, it 
is the judgment of the Board that further development is 
needed.  In this regard, action should be taken to again 
request that the Veteran provide more specific information, 
if possible, as to incidents or experiences in service 
information that he believes resulted in PTSD.  In this 
regard, the Board notes that Vet Center records show the 
Veteran reported he was exposed to incoming fire in Vietnam 
and said he was exposed to casualties when he hauled bodies.  
Also, in a statement dated in November 2006, the Veteran's 
cellmate said that when the Veteran is sleeping, he jumps up 
and says watch out for incoming mortars or says he thought he 
was in a helicopter in battle.  The Veteran's DA Form 20, 
Enlisted Qualification Record, shows his assignments in 
Vietnam as: 221st Aviation Company from May 15, 1968, to 
September 27, 1968; 121st Assault Helicopter Company from 
September 28, 1968, to January 30, 1968; and HHT 7/1st Air 
Calvary from February 1, 1969 to April 29, 1969.  

Thus, the Veteran should again be requested to provide more 
specific information or evidence concerning his claimed 
stressors, including the nature of the stressor(s), the  
location and the approximate date, e.g., season and year or 
month and year, when they occurred.  If the Veteran provides 
such information, action should be taken to obtain unit 
histories and/or unit operation reports for time periods 
identified by the Veteran.  The Veteran should also be 
advised that supporting evidence for his claimed stressors 
could include statements from individuals who knew him in 
service or letters from the Veteran to family or friends 
during service that included reference to the stressful 
events.  

The Veteran's representative argues that the Veteran should 
be provided a VA examination and nexus opinion regarding his 
claims for service connection for psychiatric disability, to 
include depressive disorder and bipolar disorder and for his 
thyroid disability, diagnosed as hypothyroidism.  With 
respect to psychiatric disability, the representative points 
out that the Veteran's service treatment records show that in 
service in July 1968 the Veteran presented with complaints of 
sleeping too much, and the examiner's impression was 
situational depressive reaction.  The Veteran's 
representative argues that although there are no other 
service treatment records concerning psychiatric complaints, 
the Veteran has said he has had psychiatric symptoms since 
service and he should, therefore, be provided a VA 
psychiatric examination with a nexus opinion.  The report of 
a continuity of symptomatology serves to trigger VA's duty to 
provide an examination.  Duenas v. Principi, 18 Vet. App. 512 
(2004).  It is the opinion of the Board that a psychiatric 
examination and opinion would facilitate its decision in this 
case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With respect to the issue of service connection for thyroid 
disability, claimed due to exposure to Agent Orange, the 
Veteran's representative argues that the Veteran should be 
provided a medical examination to determine the etiology of 
his thyroid disability.  The representative points out there 
is evidence of current disability as the Veteran has been 
diagnosed as having hypothyroidism and that under 38 C.F.R. 
§ 3.307(a)(6)(iii), given his service in Vietnam in 1968 and 
1969, the Veteran is presumed to have been exposed to 
herbicide agents.  The representative acknowledges that 
thyroid disorders such as hypothyroidism are not included in 
the list of diseases for which service connection may be 
granted on a presumptive basis due to herbicide exposure.  He 
instead argues there is medical evidence suggesting a 
biologically plausible link between the Veteran's thyroid 
disorder and exposure to herbicide agents in service thereby 
warranting a medical examination to determine the etiology of 
the Veteran's hypothyroidism.  In this regard, the 
representative states, "Agent Orange (TCDD) is known to 
affect concentrations of thyroid hormones (T3, T4, TSH), and 
long term exposure of animals to Agent Orange usually results 
in suppressed T4 and T3 and stimulated TSH."  He cites to 
"Veterans and Agent Orange:  Update 2006," prepared by the 
Institute of Medicine.  The Board has obtained and associated 
with the claims file the portion of that report upon which 
the representative relied.  The Board accepts this as 
evidence that indicates that thyroid disability may be 
associated with Agent Orange in service.  Under the 
circumstances, it is the judgment of the Board that a medical 
opinion from an endocrinologist, based on review of review of 
the record in its entirety, should be obtained as to the 
etiology of the Veteran's thyroid disability, to include its 
relationship to service, including exposure to Agent Orange 
in Vietnam.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in which it held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his service connection claims, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, the Veteran should be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) informing him 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Finally, the Board notes that in its July 2005 rating 
decision, the RO denied service connection for mental 
condition/memory loss/physical medical condition, claimed due 
to exposure to Agent Orange, and said it was not clear what 
the Veteran was claiming by physical medical condition or 
mental condition and said there has been no connection 
between memory loss and exposure to Agent Orange.  In 
August 2005, the Veteran filed a document titled Notice of 
Disagreement in which he discussed the disabilities for which 
service connection had been denied in the July 2005 rating 
decision, including mental condition/memory loss/physical 
medical condition, and he said this was an appeal.  There is 
no indication in the record that the RO has issued a 
statement of the case regarding the issue of service 
connection for mental condition/memory loss/physical medical 
condition, claimed due to exposure to Agent Orange, and the 
claim must be remanded for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran  a corrective 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Request that the Veteran provide an 
updated release authorization form for 
medical records dated in 1995 and 1996 
from the Wahkiakum County Jail and 
Sheriff, Dan L. Bardsley, P.O. Box 65, 
Cathlamet, Washington 98612.  With 
release authorization from the Veteran 
take action to obtain the requested 
records and associate them with the 
claims file.  

Request that the Veteran provide specific 
information, if possible, as to incidents 
or experiences in service that he 
believes resulted in PTSD with his 
location and the approximate date (e.g., 
season and year or month and year) when 
the claimed stressful events, including, 
but not limited to, incoming mortar 
attacks or helicopter battles, occurred.  
In order to help the Veteran refresh his 
memory, he should be advised that his DA 
Form 20, Enlisted Qualification Record, 
shows his assignments in Vietnam as: 
221st Aviation Company from May 15, 1968, 
to September 27, 1968; 121st Assault 
Helicopter Company from September 28, 
1968, to January 30, 1968; and HHT 7/1st 
Air Calvary from February 1, 1969 to 
April 29, 1969.  

The Veteran should be advised that he may 
submit additional lay and/or medical 
evidence that he believes may support any 
of his claims and that this could include 
statements from individuals who knew him 
in service or letters he wrote to family 
or friends in service that included 
reference to the stressful events he 
contends resulted in PTSD.  

2.  If the Veteran provides information 
concerning his claimed stressors, such as 
the location and the approximate date 
(season and year or month and year) of 
the occurrence of his claimed stressors, 
such as claimed incoming mortar attacks 
or claimed participation in helicopter 
battles, action should be taken to obtain 
unit histories and/or unit operation 
reports for time periods identified by 
the Veteran.  All action in this regard 
should be documented in the claims file.  

3.  With consideration of the 
circumstances of confinement of this 
incarcerated Veteran, arrange for a 
psychiatric examination of the Veteran by 
a VA examiner, a fee-basis examiner, or 
prison medical personnel.  The purpose of 
the examination is to arrive at diagnoses 
of any current psychiatric 
disability(ies) and to provide an opinion 
as to etiology.  All indicated studies 
should be performed.  After examination 
of the Veteran and review of the record, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that any current psychiatric 
disability, including depressive disorder 
and/or bipolar disorder if found, had its 
onset in service or is causally related 
to service or any incident of service 
including depressive reaction noted in 
service in July 1968.  The examiner 
should be requested to confirm or rule 
out a diagnosis of PTSD, and as to any 
diagnosis of PTSD, the examiner should 
identify the stressor(s) supporting the 
diagnosis.  

Either the Veteran's claims file or 
copies of pertinent records and documents 
from the claims file, as appropriate, 
should be provided to the examiner and 
that the Veteran's records and pertinent 
documents were available for review 
should be noted in the examination 
report. 

4.  Arrange for review of the Veteran's 
records by an endocrinologist.  The 
physician should be requested to review 
the Veteran's claims file, including 
service treatment records, post-service 
medical records and any other pertinent 
material in the claims file.  Presuming 
that the Veteran was exposed to Agent 
Orange in service, the physician is 
requested provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the Veteran's current thyroid disability, 
diagnosed as hypothyroidism, had its 
onset in service or is causally related 
to service or any incident of service, 
including exposure to Agent Orange.  

The physician should be requested to 
provide an explanation of the rationale 
for any opinion; if the physician is 
unable to provide an opinion without 
physical examination of the Veteran, that 
should be stated in the report.  

5.  If, and only if, the VA 
endocrinologist states that an opinion as 
to etiology of the Veteran's thyroid 
disability can be provided only after 
examination of the Veteran, arrangements 
should be made for physical examination 
of the Veteran with consideration of the 
circumstances of his prison confinement.  

The purpose of the examination is to 
determine the nature and etiology of any 
current thyroid disability, including 
hypothyroidism.  All indicated studies 
should be performed.  After examination 
of the Veteran and review of the record, 
and presuming that the Veteran was 
exposed to Agent Orange in service, the 
examiner is requested provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that the Veteran's current thyroid 
disability, diagnosed as hypothyroidism, 
had its onset in service or is causally 
related to service or any incident of 
service, including exposure to Agent 
Orange.  

The examiner should be requested to 
provide an explanation of the rationale 
for any opinion. That pertinent records 
were provided to the examiner and were 
available for review should be noted in 
the examination report.  

6.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the issue of 
entitlement to service connection for 
mental condition/memory loss/physical 
medical condition, claimed due to 
exposure to Agent Orange.  If the claim 
remains denied, issue an appropriate 
statement of the case and notify the 
Veteran and his representative of the 
action necessary to perfect an appeal as 
to that issue.

In addition, and after completion of any 
other development indicated by the state 
of the record, adjudicate entitlement to 
service connection for PTSD on a de novo 
basis.  Also, readjudicate the claims of 
entitlement to psychiatric disability 
other than PTSD, to include depressive 
disorder and bipolar disorder, and 
readjudicate entitlement to service 
connection for thyroid disability, 
claimed due to exposure to Agent Orange.  
If any benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


